               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        No. 5:18-CR-25-1H


UNITED STATES OF AMERICA,        )
                                 )
                                 )
                                 )
     v.                          )
                                 )
                                                ORDER
                                 )
CORY ANDREW BRYCE,               )
                                 )
     Defendant.                  )
                                 )

     This matter is before the court on defendant’s renewed motion

to allow probation to release records.       The government joins

defendant in the request for records.

     The court held a hearing in this matter on November 6, 2018.

At the hearing, the parties orally argued why the court should

release the probation file.   Defendant was offered the opportunity

to call witnesses, including United States Probation Officer Julie

Rosa, who was present at the hearing.      Defendant declined the

opportunity to call witnesses.   The government, likewise, declined

to call witnesses.

     Following oral argument, the court offered defense counsel

the opportunity to interview USPO Rosa outside the court hearing.

Defendant once again declined to question Ms. Rosa.
     The government expressed its concern about its ability to

comply with its duties under Brady v. Maryland, 373 U.S. 83, 87

(1963), if it could not access the file, but expressed that it

would be satisfied by an in camera review of the probation file.

Defendant    argued   that   an    in    camera     review    by   the   court    was

insufficient and that the government should be given the entire

probation case file to review and turn appropriate information

over to defendant.

                                        BACKGROUND


     On May 4, 2004, this court sentenced Bryce to 136 months

custody and 5 years’ supervised release following his plea of

guilty to Engage in and Attempt to Engage in a Sexual Act with a

Minor Under the Age of Twelve, Possession of Child Pornography,

and Inducing or Coercing a Minor to Engage in Sexually Explicit

Conduct for the Purpose of Producing a Visual Depiction.                    United

States v. Bryce, 4:03-CR-81-1H.

     Bryce    was   released      from    custody    and     began   his   term   of

supervised release on October 11, 2013.                On November 15, 2017,

SUSPO Julie Rosa filed a motion seeking revocation of Bryce’s

supervised release, specifically alleging in the second violation

that Bryce admitted viewing child pornography. On January 24, 2018,

following the FBI’s analysis of an electronic device allegedly

possessed by defendant during the term of his supervised release,


                                          2
Bryce was indicted on two counts of receipt of child pornography,

in violation of 18 U.S.C. § 2252(a)(2), and one count of possession

of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).

Bryce faces a mandatory minimum of 15 years on the new indictment.

     Probation provided to the US Attorney a memo from USPO Rosa,

dated March 6, 2018, and a copy of the polygraph report of November

2017.   These were provided to support probation’s motion for

revocation    in    4:03-CR-81-H.   The   memo   detailed   the   facts   and

circumstances leading up to the discovery of the alleged child

pornography.       In May 2018, defendant sought a court order for

probation to release the full probation file, the actual polygraph

results from all polygraphs, and the recorded interviews and exams

with the polygrapher.      Pursuant to Local Rule 32.1, probation does

not release records without a court order.           Relying on Brady v.

Maryland, defendant argued it needed access to the files to prepare

an adequate defense and to examine whether the files contain any

exculpatory evidence. The court denied defendant’s first motion by

order filed May 24, 2018 [DE #26].

     On July 5, 2018, defendant filed a renewed motion seeking

release of probation records along with a request for hearing on

the matter.        Defendant still seeks the entire probation file,

including all polygraph exams and even the probation officer’s

chronological notes.      Defendant states the potential evidence is



                                     3
“too      abundant     to     list”     and    “beyond       [defense     counsel’s]

imagination.”        [DE #30, Motion at 3.]



                               STANDARD OF REVIEW

         “Due process requires that the government disclose to the

accused any favorable evidence in its possession that is material

to guilt or punishment.”          United States v. Trevino, 89 F.3d 187,

189 (4th Cir. 1996) (citing Brady v. Maryland, 373 U.S. 83, 87

(1963).       The    Supreme    Court    has   extended      the   same   disclosure

requirement     to    impeachment       material   of    a   government     witness.

Giglio v. United States, 405 U.S. 150, 154-55 (1972)); see also

United States v. Bagley, 473 U.S. 667 (1985).

         “‘Favorable’ evidence includes not only that evidence tending

to exculpate the accused, but also any evidence adversely affecting

the credibility of the government's witnesses.”                    Trevino, 89 F.3d

at 189 (citing Bagley, 473 U.S. at 676; Giglio, 405 U.S. at 154-

55).      “Material” means “there is a reasonable probability that,

had the evidence been disclosed to the defense, the result of the

proceeding would have been different.              A ‘reasonable probability’

is   a    probability       sufficient    to   undermine      confidence     in   the

outcome.”      Id. at 682.

         “[T]he individual prosecutor has a duty to learn of any

favorable evidence known to the others acting on the government’s

behalf in the case, including the police.” Kyles v. Whitley, 514

                                          4
U.S. 419, 437 (1995).          However, the probation officer is an agent

of the court—a “neutral, information-gathering agent of the court,

not an agent of the prosecution.”               United States v. Washington,

146 F.3d 219 (4th Cir. 1998)(quoting United States v. Johnson, 935

F.2d 47, 49-50 (4th Cir. 1991)). Pursuant to 18 U.S.C. § 3603, the

probation officer is required to monitor the defendant’s behavior

and   make      reports   to   the     court   about   violations.   Here,    the

allegations contained in the indictment arose out of defendant’s

conduct while on supervision by United States Probation, conduct

which was reported to the court and the United States Attorney in

the course of the Probation Officer’s statutory duties. Anytime a

United States Probation Officer is carrying out her duties —

whether    in    preparing     a    presentence   report   or   supervising    an

offender — a certain amount of investigation must occur.              What the

US Attorney chooses to do with the information provided regarding

an offender’s violations is beyond the control of the probation

officer.

      Additionally, the file sought by the parties is the court’s

confidential record, kept in the course of the probation officer’s

duties of supervision.             Each time there is contact made with the

offender, a chronological note is made. Chronological notes “are

confidential records which were prepared by the probation officer

for use in carrying out her duties as a member of the judiciary,

not as an arm of the government or part of the prosecution.”

                                          5
United States v. Rockot, No. 97-33, 2013 WL 5536224, at *3 (W.D.

Pa. Oct. 7, 2013)(citing United States v. Washington, 146 F.3d

219, 223 (4th Cir. 1998).

     Also,    the    court     notes    that        the    device      which       allegedly

contained the child pornography was turned over directly from the

third party (former roommate of defendant) to the FBI for analysis.

Therefore, the government is the holder of this physical evidence

in the case, not US Probation.

     The   court     finds    that     the       probation      file    is    not    in   the

“possession” of the government and therefore is not subject to

Brady and Giglio disclosures.           The court further notes defendant’s

declination   to     examine    on     the       witness    stand      at    the    pretrial

hearing, or to interview outside of court, the Probation Officer

assigned to his case in order to be able to offer the court a more

specific list of requested items.                 Even if the file were possessed

by the government instead of by an arm of the court, “[t]he

constitution does not grant criminal defendants the right to embark

on a ‘broad or blind fishing expedition among documents possessed

by the Government.’” United States v. Mayes, 917 F.2d 457, 461

(10th Cir. 1990) (quoting Jencks v. United States, 353 U.S. 657,

667(1957)).

     However,       despite    this     finding           and   despite       defendant’s

overbroad request, the court has conducted a full and careful in

camera review of the probation file.                  In conducting this review,
                                             6
the court has carefully considered defendant’s due process rights

and the protection thereof. Using the standards provided by Brady

and Giglio, the court finds no further evidence needs to be

disclosed   to   the   government   for   consideration      of    whether   to

disclose that evidence to the defendant.             The court does not know

specifically what evidence in the possession of the government has

been disclosed to defendant, and makes no determination as to

whether any document, evidence, discovery, email, or any other

item   already   in    the   possession   of   the    government   should    be

disclosed to defendant under the Brady and Giglio standard.

       The court also notes the probation officer may be called as

a witness in this matter, not as an agent of the government, but

rather as a fact witness.        Defendant will, of course, be allowed

to cross-examine any such fact witness.          “The ability to question

adverse witnesses, however, does not include the power to require

the pretrial disclosure of any and all information that might be

useful in contradicting unfavorable testimony.” Pennsylvania v.

Ritchie, 480 U.S. 39, 53 (1987).

       The court finds no additional information in the probation

file that should be disclosed to defendant under Brady and Giglio.

                                 CONCLUSION
       For the foregoing reasons, defendant’s renewed motion to

release probation records [DE #30] is DENIED.            This matter remains



                                     7
scheduled for arraignment at this court’s January 8, 2019, criminal

term.

           13th day of December 2018.
     This ____




                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26




                                8
